Exhibit 10.3

 

Severance and Incentive Agreement

 

This Severance and Incentive Agreement (the “Agreement”) is made and entered
into as of September 14, 2005 (the “Effective Date”), by and between EPIX
Pharmaceuticals, Inc. (the “Company”) and Andrew Uprichard (the “Executive”), to
fully recognize the Executive’s contributions to the Company and to assure
continuous harmonious conduct of the Company’s affairs.

 

In consideration of the mutual promises, terms, provisions, and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.  Severance.

 

a.  If the Executive’s employment with the Company is terminated by the Company
without Cause, subject to the conditions set forth herein, the Company shall pay
separation pay to the Executive in the form of continuation of his then-current
monthly salary for the period of twelve (12) months following the termination
date, paid in accordance with the Company’s usual payroll practices.  In
addition, provided that the Executive elects COBRA in a timely manner, the
Company will continue his medical and dental insurance pursuant to COBRA at its
own cost for the twelve (12) month period following the termination date.  The
separation pay and benefit continuation described are hereafter referred to as
“Severance”.

 

b.  If the Executive voluntarily terminates his employment within ninety (90)
days following (i) a change in his title (so that he is no longer President and
Chief Operating Officer) (ii) a substantial diminution in his duties as
President and Chief Operating Officer, or (iii) a material reduction in his base
salary, then he shall be entitled to the Severance set forth above, provided
that the Executive must provide written notice to the Chief Executive Officer of
his intent to terminate his employment pursuant to this provision at least
thirty (30) days in advance of the intended termination date and give the
Company the opportunity to restore his title, duties, and/or salary.

 

b.  For purposes of this agreement, “Cause” shall be defined as set forth in the
Notice of Grant of Stock Options and Option Agreement executed by the Executive
on April 27, 2005 (the “Option Agreement”).

 

c.  The payment of Severance hereunder is contingent upon the Executive’s
execution of a separation agreement in the form provided by the Company.  Such
agreement shall include a complete release of claims against the Company and may
also include, at the Company’s discretion, obligations of the Executive relating
to confidentiality, nondisparagement, and future cooperation.

 

2.  Change in Control.  This Agreement shall not apply in the event of a
Termination Event following a Change in Control, as those terms are defined in
the Severance Plan approved by the Compensation Committee of the Board of
Directors on April 17, 2003 (the “2003 Severance

 

--------------------------------------------------------------------------------


 

Plan”).  In such an event, the Executive may be eligible for severance pay in
accordance with the 2003 Severance Plan.

 

3.  Entire Agreement.  This Agreement sets forth the entire agreement between
the parties regarding its subject matter and supersedes any prior
communications, agreements and understandings, written or oral, with respect to
the subject matter hereof.  Any attempted modification of this Agreement will
not be effective unless signed by a specifically authorized officer of the
Company and the Executive.

 

ANDREW UPRICHARD

 

EPIX PHARMACEUTICALS

 

 

 

 

 

 

 

 

Signature:

  /s/ Andrew Uprichard

 

Signature:

  /s/ Christopher F.O. Gabrieli

 

 

  Andrew Uprichard

 

 

  By: Christopher F.O. Gabrieli

 

 

 

Chairman of the Board

 

--------------------------------------------------------------------------------